Citation Nr: 0007146	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-38 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for status post gunshot 
wound of the left hand with limited motion of the thumb and 
little finger currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran had active service from July 1940 to September 
1945.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 1996 the case was remanded for further 
evidentiary development and in March 1999 it was remanded to 
afford the veteran a hearing before a member of the Board.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected status post gunshot wound of the 
left hand with limited motion of the thumb and little finger 
is manifested by slight limitation of motion of the thumb, 
ring and little finger of the veteran's left (minor) hand. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for status post gunshot wound of the left hand with limited 
motion of the thumb and little finger have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5223 
(1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, available service medical records are 
negative for evidence of a shell fragment wound to the left 
hand, showing instead a laceration of the left thumb from a 
fall.  However, a September 1945 rating decision established 
service connection for multiple scars from shellfire wounds 
of the left hand and assigned a noncompensable evaluation.  
During a November 1946 VA examination, it was stated that 
there was a scar on the palmar surface of the veteran's left 
thumb and index finger.  The noncompensable evaluation was 
continued until a March 1949 rating decision increased it to 
10 percent based on a December 1948 VA examination report 
that found limitation (unspecified) of extension and 
adduction of the left thumb under Diagnostic Code 7805, 
scars.

During a September 1993 VA orthopedic examination the veteran 
complained of numbness in the palmar aspect of his left hand, 
stiffening of the left thumb and loss of grip strength.  The 
examiner noted that the veteran was right-handed.  The 
examination revealed two longitudinal traumatic scars on the 
palmar aspect of the left thumb.  The scars were kind of hard 
and adherent and limited the dorsiflexion of the thumb by 
perhaps 5 or 7 degrees compared to the right thumb.  There 
was no active range of motion of the interphalangeal joint.  
Passive flexion was to 35 degrees.  He could touch the 
fingers with the tip of his thumb.  He could not touch his 
palm with the tip of his thumb.  He had full flexion of the 
rest of his fingers.  Sensory perception was intact for 
sharp/dull.  The examiner found some weakness but fairly good 
strength for the veteran's age and lack of activity.  The X-
ray revealed marked osteopenia without arthritic changes or 
evidence of acute fracture or dislocation.  The radiologist's 
impression was osteopenia.  The examiner's diagnoses were 
status post injury of left hand with subsequent inability to 
flex actively; sticking out of the proximal interphalangeal 
joint of the left thumb and subjective numbness of the left 
hand.

A September 1993 rating decision increased the rating to the 
current 20 percent and changed the diagnostic code to 5299-
5223 to reflect the limitation of motion found during the 
September 1993 examination.  

The veteran was afforded a VA peripheral nerve examination in 
September 1996.  The examiner found that the temperature of 
the hand and fingers was the same in both hands.  There was a 
small area of skin that looked like scars, but the examiner 
was not confident that they were.  No ulcerations were 
present.  There was no obvious wasting of muscles.  The 
veteran could not flex the distal joint of his thumb more 
than 20 degrees.  There was slight weakness in abduction of 
the fifth digit compared to the right fifth digit.  He could 
not flex the distal joints of his fingers with his palm open 
but he could make a fist.  The rest of the muscle strength 
was normal.  He had slight blunting of sensation to pinprick 
on the dorsal aspect near the thumb.  The examiner commented 
that most mechanical restrictions were attributable to 
restrictions involving the muscles.  There was no clear 
pattern to implicate nerve damage.  The examiner remarked 
that despite awkwardness in use of the fingers, this was much 
better than just a stump after amputation.

The VA orthopedic examination of September 1996 found 
moderate atrophy of the thenar muscle at the base of the left 
thumb.  A 4.2-centimeter traumatic scar was present on the 
medial aspect of the left thumb with thin skin changes on the 
palmar side and thin skin changes on the palmar side of the 
thenar muscle aspect of the thumb.  The scar was not tender 
and there was no ulceration.  The veteran could not move the 
interphalangeal joint actively.  Passive flexion of the left 
thumb was to 33 degrees compared to 80 degrees for the right.  
Grip strength was 30 pounds left, 60 pounds right.  The 
veteran could touch his thumb to each finger except the 
little one, which was 3 centimeters short of touching.  The 
forefinger and middle finger flexed to 5 centimeters of the 
transverse fold of the palm, the ring finger flexed to 6 
centimeters of the fold and the little finger to 5 
centimeters.  When the veteran moved his fingers in unison 
they all could touch the transverse fold.  The examiner 
stated that except for the grip the veteran's left hand was 
functional at a 95 percent rate.  The examiner added that the 
loss of flexion of the left thumb distal joint was not 
necessarily neurogenic, that there was no indication of 
damage to the median, ulnar or radial nerves.  He commented 
that the veteran had better use with his hand than with a 
stump after amputation.

During a January 1998 VA orthopedic examination the veteran's 
left grip strength was slightly less than the right and 
slightly less than it should have been even after considering 
that the veteran was right-handed.  A slight wasting of the 
intrinsic muscles on the dorsal surface of the hand and the 
thenar eminence was noted.  A scar with somewhat thin skin 
was noted on the palm of the hand.  The overall functioning 
of the hand was good.  There was a mild weakness of the grip 
strength of the fingers and thumb.  

The examiner noted that the X-ray-rays showed some arthritic 
changes that were related to his metacarpal phalangeal joint 
and interphalangeal joint arthritic changes.  The findings 
were mild weakness and some paresthesia, diminished sensation 
in the median distribution of the left hand, thumb, index and 
middle fingers, possible slight diminution in the radial 
distribution on the dorsal surface of the hand.  

During a January 1998 VA peripheral nerves examination the 
veteran related that his symptoms had not progressed since he 
was examined in September 1996.  The examiner noted that he 
had performed the September 1996 examination.  

On examination the only abnormality was that the veteran 
could only flex his left thumb about half as far as he could 
flex his right.  No sensory defect or motor weakness was 
noted.  As in September 1996, the examiner found no nerve 
damage.  The limitation of flexion of the distal joint of the 
left thumb was attributed to mechanical impediments but not 
due to any nerve injury.  

During his hearing before a member of the Board in January 
2000, the veteran testified that he had sustained shell 
fragment wounds and that he still had a fragment in his hand.  
An orthopedic surgeon insisted that he wear a glove on his 
left hand.  He has worn it because his hand has been cold all 
the time since he was wounded.  Wearing the glove also helped 
him to maintain feeling in his hand.  He felt that his left 
grip strength was less than half of that of his right hand.  
He could not tell whether objects that touched his hand were 
sharp or not.  

The veteran testified that his disability was worse now.  He 
could close his fingers to the crease of his hand but that 
they would not stay closed, they would gradually open up.  
Although he could pick up things he could not hold things 
that he could before.  Hitting his hand against objects 
caused lots of pain.  He added that he was told that he had 
arthritis in his left hand.  He felt that he could not catch 
himself with his hand if he were to fall.  He was not taking 
medications for his pain.  

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's status post gunshot wound of the 
left hand with limited motion of the thumb and little finger, 
and has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation. (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis. (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters.) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable. (4) With the 
thumb, the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits.  
38 C.F.R. § 4.71a (1999).

Favorable ankylosis of two digits of one hand are rated as 
follows: a 30 percent rating is awarded if the digits 
involved are on the major hand; while a 20 percent rating is 
assigned when the digits involved are on the minor hand.  The 
digits included: the thumb and index finger, or the thumb and 
middle finger, or the thumb and ring finger, or the thumb and 
little finger.  If the index and middle fingers or the index 
and ring fingers or the index and little fingers are the 
involved digits, then a 20 percent is assigned whether the 
fingers are on the major or minor hand.  (a) The ratings for 
codes 5220 through 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm. 
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  (b) Combination of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a Diagnostic Code 5223 (1999).

In the present case the record indicates that the veteran 
could touch his left thumb (his minor thumb) to each finger 
except the little finger.  If he moved them in unison, he 
could touch all fingers to the transverse fold of his palm.  
Individually, only his ring finger failed to meet the 5.1-
centimeter criterion.  In any event, the veteran is in 
receipt of the maximum permissible evaluation for ankylosis 
of two digits of the minor hand.  There is no medical 
evidence of favorable ankylosis of three or more digits of 
the veteran's minor hand so diagnostic codes 5220, 5221 and 
5222 are not for application.  There is no medical evidence 
of unfavorable ankylosis of any digit.  Therefore Diagnostic 
Code 5223 most closely reflects the veteran's disability.  
See Butts v. Brown, 5 Vet.App. 532 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

Furthermore, it has been opined by the examining physicians 
that the veteran does not have limitation of the hand to the 
extent that he would be better served by the amputation of 
the left hand with a remaining stump.

The Board notes that although the veteran testified that his 
hand had been cold since his combat injury, the September 
1996 peripheral nerve examination found that both hands had 
the same temperature.  The most recent VA orthopedic 
examination contains an assessment that the veteran had good 
functioning of his left hand and the most recent VA 
peripheral nerve examination found no nerve damage.  

The Board notes the discrepancy between the January 1998 
orthopedic and peripheral nerves examiners.  The former found 
possible slight diminution in the radial distribution and 
diminished sensation in some fingers, whereas the latter 
specifically found that there was no nerve damage.  The Board 
finds that the nerve examiner's opinion is the more 
persuasive because he was familiar with the veteran's 
disability, having examined him once before, and because this 
would be his area of expertise.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider any additional 
functional loss associated with the disability.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1996).  In this 
case, while the veteran complained of pain associated with 
the disability at issue, he did not complain of pain on 
motion.  Further, "a finding of functional loss due to pain 
must be 'supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  The record is 
negative for medical evidence of pain on motion during any of 
the many examinations afforded the veteran.  Therefore the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating. 

The Board has considered the September 1993 finding that the 
veteran's scars were kind of hard and adherent and that they 
limited the dorsiflexion of the left thumb by perhaps 5 or 7 
degrees compared to the right.  However, there have been no 
subsequent complaints or findings that the veteran's scars 
were tender, ulcerated or caused any limitation of function.  
One examiner was not confident that the small marks observed 
were in fact scars.  Therefore a separate rating for the 
veteran's scars under Esteban v. Brown, 6 Vet. App. 259 
(1994) is not warranted.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation for his status post gunshot wound of 
the left hand with limited motion of the thumb and little 
finger.  38 C.F.R. § 4.7.  Therefore, the Board is compelled 
to conclude that the weight of the evidence is against the 
veteran's claim and that an increased evaluation for status 
post gunshot wound of the left hand with limited motion of 
the thumb and little finger is not warranted.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for status post 
gunshot wound of the left hand with limited motion of the 
thumb and little finger is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

